Citation Nr: 1826700	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from February 1968 to February 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In the January 2012 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for bilateral hearing loss on the bases that there was still no evidence linking the Veteran's hearing loss to service.

 2.  Evidence received since the January 2012 rating decision relates to the previously unestablished fact of hearing loss related to service.

3.  The Veteran was exposed to loud noise during service.
 
4.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.
 
5.  The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.
 
6.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.
 
7.  The current bilateral sensorineural hearing loss disability was first manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 2012 rating decision determining that new and material evidence had not been submitted to reopen service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for bilateral sensorineural hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for the bilateral sensorineural hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court or CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and asked several questions in order to elicit testimony regarding the alleged in-service acoustic injury, and the past and current symptoms, diagnoses, and treatment for hearing loss.   During the course of the hearing, the VLJ agreed to hold the record open for 30 days to allow the Veteran to obtain another private medical opinion from an otolaryngologist that considered post-service noise exposure and provided rationale for the medical opinion.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

In the February 2013 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided a VA examination in August 2014.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the bilateral hearing loss disability as provided through interview of the Veteran and review of the record, and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the VA examination report is adequate, and there is no need for further VA examination with a medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for Hearing Loss

In the January 2012 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for bilateral hearing loss on the bases that there was still no evidence linking the Veteran's hearing loss to service.  In January 2012, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not perfect the appeal of the January 2012 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the January 2012 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the January 2012 rating decision, the Board finds that it qualifies as new and material evidence, and is sufficient to reopen service connection for hearing loss.  In November 2015 and November 2017 letters, a private otolaryngologist opined that the Veteran's high-frequency sensorineural hearing loss was secondary to acoustic trauma sustained while on active duty in the military service.  The November 2015 and November 2017 private medical opinions are new to the record, address the ground of the prior denial, are presumed credible for the limited purpose of reopening the claim, and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for hearing loss.  See 38 C.F.R. § 3.156(a). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis for Bilateral Sensorineural Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss disability, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, is due to military noise exposure during active military service.  He contends that he was exposed to the loud noise of gunfire, helicopter engines, and aircraft while serving as a medical specialist during active service, and the acoustic trauma resulting from the military noise exposure caused the hearing loss.  See August 2014 VA audiology examination report.

After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise during active military service.  The Veteran has competently reported being exposed to the loud noise of gun fire, helicopter engines, and aircraft during service, to include during his tour of duty in the Republic of Vietnam.  The DD Form 214 shows that the Veteran served with a military occupational specialty of medical specialist.  The Veteran's competent account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  

The Board next finds that the weight of the evidence is against finding that chronic symptoms of bilateral sensorineural hearing loss were manifested during service.  The service treatment records for the Veteran's active service period are complete and show no report, complaint, diagnosis, or treatment for hearing problems during service.  On the January 1970 service separation report of medical history, the Veteran answered "No" when asked if he then had or had ever had hearing loss.  

Because the service treatment records for the active period of service are complete, show treatment of various medical ailments including possible flu syndrome and an eye injury during service with no mention of any hearing problems, and the Veteran had the opportunity to report any symptoms of hearing loss that he may have been experiencing during service or at service separation when asked whether he then had or had hearing loss on the January 1970 service separation report of medical history and denied having any past or current hearing problems at that time.  For these reasons, the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, if hearing loss had been present; therefore, the lay and medical evidence contemporaneous to service, which was generated contemporaneous to service so is likely to report accurately the Veteran's physical condition and shows no complaint of, diagnosis of, or treatment for bilateral hearing loss at any time during service and a denial of past and current hearing loss symptoms at service separation, is of significant probative value and weighs against finding that chronic symptoms of bilateral hearing loss were manifested during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   As the weight of the evidence demonstrates no "chronic" symptoms of bilateral sensorineural hearing loss during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303 (b) based on "chronic" symptoms in service are not met.

The Board finds that the weight of the evidence is against finding that continuous symptoms of bilateral sensorineural hearing loss were manifested since service, including to a compensable degree within one year of separation.  The earliest evidence of a bilateral hearing loss disability was in 2007, 37 years after service separation.  Considered together with the absence of any hearing loss or hearing loss symptoms during service or at service separation, and the post-service employee hearing test reports showing post-service occupational noise exposure, normal hearing in both ears from 1982 to 1991, no left ear hearing loss symptoms until 1991, and no right ear hearing loss symptoms or bilateral hearing loss disability until 2007, the 37-year gap between service and manifestation of a bilateral hearing loss disability is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of bilateral sensorineural hearing loss since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303 (b) for presumptive service connection based on "continuous" symptoms of cervical spine arthritis or thoracic spine arthritis since service are not met. 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence is against a finding that bilateral hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  After considering the Veteran's history of noise exposure during and after service, past and current symptoms of hearing loss as reported by the Veteran and shown by the record, and the audiometric findings shown on prior post-service employee hearing tests and at the August 2014 VA examination, the August 2014 VA examiner opined that the hearing loss was not at least as likely as not caused by or related to service.  In support of the medical opinion, the August 2014 VA examiner explained that a hearing test was not completed at service separation but had a hearing test with his post-service employer in August 1982 and the results were normal.  The August 2014 VA examiner also noted that, more importantly, the results showed no significant shift in hearing from the 500 Hz to 6000 Hz frequency levels when comparing the 1982 results to the pre-service induction physical results from 1967.  The August 2014 VA examiner added that serial audiograms from the post-service employer showed a worsening of hearing over the course of his career in their employment, and opined that the Veteran's hearing loss was more likely a result of his noise exposure from his post-service work as a machinist.

The August 2014 VA examiner based the medical opinion on an accurate medical history regarding the progression of hearing loss and hearing loss symptoms, audiometric findings from service (i.e., enlistment) and post-service, and provided a sound rationale for the medical opinion that is consistent with the record; therefore, the August 2014 VA medical opinion is of significant probative value.  

The Board notes that a private otolaryngologist, in November 2015 and November 2017 letters, opined that the Veteran's high-frequency sensorineural hearing loss was secondary to acoustic trauma sustained while on active duty in the military service; however, because the private otolaryngologist did not discuss post-service noise exposure or provide any rationale for the medical opinion, the November 2015 and November 2017 private medical opinions are of no probative value and are outweighed by the August 2014 VA medical opinion.  See November 2015 Board hearing transcript, page 2 (noting that the record was held open for 30 days so that the Veteran could obtain a better opinion based on a thorough and accurate factual background that includes consideration of post-service noise exposure); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused by noise exposure during service and has some medical training as a medical specialist during service, he does not have the requisite specialized expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, there was noise exposure both during and after service, and hearing loss symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started many years after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  The Veteran does not allege, and the evidence does not show, that he has specialized training in audiology, so he lacks the necessary medical training in auditory matters to render a competent diagnosis of hearing loss or provide a competent medical opinion regarding its cause.  For these reasons, the Veteran's purported opinion that the current bilateral sensorineural hearing loss is the result of service is of no probative value.  

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bilateral sensorineural hearing loss; therefore, the appeal must be denied.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral sensorineural hearing loss is granted.

Service connection for bilateral sensorineural hearing loss is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


